             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :    Crim. No. 1:08-cr-435
                                      :
                                      :
                v.                    :
                                      :
                                      :
DAMON TODD CAREY                      :    Judge Sylvia H. Rambo

                                 ORDER
     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

     1) Damon Carey’s motion for reduction to time served under the
        Section 404 of the First Step Act (Doc. 157) is GRANTED.

     2) The sentence imposed by this Court on June 21, 2018, is HEREBY
        MODIFIED to imprisonment for the time already served.

     3) The Clerk of Court is DIRECTED to issue an amended judgment.

     4) The pro se Section 2255 motion (Doc. 154) and motion to expedite
        (Doc. 156) are DEEMED MOOT.


                                          s/Sylvia H. Rambo
                                          Sylvia H. Rambo
                                          United States District Judge

Dated: November 20, 2019
